DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-13 and 15 in the reply filed on September 8, 2020 is acknowledged.  
Claims 14 and 16-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Group II) and species (claim 14), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 8, 2020.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 11 recites the broad recitation “the liquid composition contains one or…more metal atoms,” (emphasis added) and the claim also recites “the liquid composition contains…two or more metal atoms” (emphasis added) which is the narrower statement of the range/limitation.  Note the full passage from claim 11 reads “the liquid composition contains one or two or more metal atoms.”  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  While this is considered to be an unintentional oversight, Applicant should limit the claims to a single range, e.g., either “one or more” or “two or more.”  

Claim 11 recites the limitation "the particulate metals" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryokawa et al (WO 2013080832; hereinafter referred to as Ryokawa ‘832) in view of Furukawa et al (JP 2008-192641).  
Regarding claims 1-4, 7, and 8, Ryokawa ‘832 teaches a water-repellent protective film-forming chemical solution for semiconductors having a non-aqueous organic solvent, a silylating agent, and an acid and a base, having a water concentration of 200 mass ppm or less (par. 13), more preferably 50 mass ppm or less (par. 14).  Ryokawa ‘832 does teach that the solution should be stored under inert conditions in a closed/sealed container (par. 65), and Ryokawa ‘832 does expressly teach that a reduction in contact angle during storage is less than 15° and a preferable contact angle is 60-120° (par. 61).  
Ryokawa ‘832 does not expressly teach the contact angle of the container with respect to water.  However, it is noted that the contact angle, as described in the instant specification, “is an index relating to the wettability of a surface of a certain substance to a certain liquid,” further noting that to a certain extent the contact angle is inherent with respect to the compositions of both materials.  

Regarding claims 1, 5, 6, and 13, it would have been obvious to one of ordinary skill in the art before the filling of the claimed invention to utilize stainless steel containers and/or those comprising fluororesins as the closed container for the storage of the organic solvent of Ryokawa ‘832 as Furukawa teaches such containers to be suitable for withstanding and holding organic solvents/“hydrocarbon liquids.”  
Regarding claims 9 and 10, neither Ryokawa ‘832 nor Furukawa teach the presence of voids in the storage portion storing the liquid composition.  As such, presence of voids in such a portion is considered to be minimal, if present, absent a showing to the contrary.  Further regarding claim 10, Ryokawa ‘832 clearly teaches away from the presence of moisture, as discussed above.  To the extent that moisture could be initially present in the storage container prior to addition of the liquid to be stored in said container, the general notion taught by Ryokawa ‘832 in limiting moisture content is considered to be passed along to any potential sources of moisture, including from the storage container itself.  In this regard, claim 10 is considered to be prima facie obvious.  
claim 15, Ryokawa ‘832 teaches the exact silylating agent following general formula [1] (par. 23).  

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryokawa et al (WO 2013080832; hereinafter referred to as Ryokawa ‘832) in view of Furukawa et al (JP 2008-192641) as applied to claim 1 above, and further in view of Ryokawa et al (JP 2013-138178; hereinafter referred to as Ryokawa ‘178).  
Ryokawa ‘832, as combined with Furukawa, teaches a storage container according to instant claim 1, as shown above.  
Ryokawa ‘832 does not expressly teach or limit the impurity levels of the water-repellent protective film-forming chemical solution.  
Ryokawa ‘178, in a similar invention directed toward a chemical solution for water repellent protective film formation, teaches that the content of metal impurities, including Cu, Fe, and Zn, is reduced (abstract).  Specifically, Ryokawa ‘178 teaches that each impurity element is preferably 0.1 ppb or less (100 ppt or less) (pars. 13-14).  
Regarding claim 11, it would have been obvious to one of ordinary skill in the art to limit the impurity elements of the chemical solution of Ryokawa ‘832, such as by the amounts taught by Ryokawa ‘178, as impurities are typically kept as low as possible and furthermore as Ryokawa ‘178 teaches such levels to be suitable.  
Regarding claim 12, while not limiting, Ryokawa ‘178 teaches that measurement of the metal impurity concentration can be performed by, for example, an inductively coupled plasma mass spectrometer (par. 13).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Colin W. Slifka/           Primary Examiner, Art Unit 1732